Citation Nr: 1409519	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  12-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to March 1982.

This matter comes before the Board of Veteran's Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the Board in July 2013 at the RO in Phoenix.  A transcript of that hearing is part of the Veteran's claims file.


FINDING OF FACT

The Veteran's current left ear hearing is causally related to noise exposure during his active service.


CONCLUSION OF LAW

The Veteran has left ear hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Merits

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The Veteran suffers from left ear hearing loss for VA purposes, as defined by 38 C.F.R. § 3.385.  See July 2010 VA Examination Report; October 2009 VA Examination Report. 

Additionally, the Veteran claims that he was exposed to noise while in service.  The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) during service was a cavalry scout.  The Veteran's DD Form 214 also evidences that the Veteran was awarded a marksman badge for the M-16 rifle.  The Board finds his contentions of in-service noise exposure credible.  Thus, having determined that the Veteran has left ear hearing loss and he was exposed to noise while in service, the remaining question is whether there is an etiological link between that noise exposure and his left ear hearing loss.

The Veteran was afforded a VA examination in October 2009.  There, after a review of the Veteran's claims file, including his service treatment records, the examiner concluded that "it appears as [sic] least as likely as not that the hearing loss is related to inservice noise exposure."  

The Board has no basis for rejecting the opinion of the October 2009 VA examiner.  That examiner considered the results of the Veteran's in-service audiograms and the Veteran's credible contentions of in-service noise exposure.  The examiner also considered the lack of any significant post-service noise exposure, as reported by the Veteran.  Given that the October 2009 VA examiner's opinion is based on the pertinent facts relating to the Veteran's left ear hearing loss, the Board concludes that an etiological link exists between the Veteran's left ear hearing loss and his in-service noise exposure.

Thus, having determined that the Veteran's current left ear hearing loss is etiologically related to his exposure to noise while in service, the Veteran is entitled to service connection for left ear hearing loss.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


